                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION


Alonzo Johnson,                                   :
                                                  :
               Plaintiff(s),                      :
                                                  :   Case Number: 1:19cv384
       vs.                                        :
                                                  :   Judge Susan J. Dlott
Ohio Department of Rehabilitations and
Corrections, et al.,                              :
                                                  :
               Defendant(s).                      :

                                              ORDER

       This matter is before the Court pursuant to the Order of General Reference in the United

States District Court for the Southern District of Ohio Western Division to United States

Magistrate Judge Stephanie K. Bowman. Pursuant to such reference, the Magistrate Judge

reviewed the pleadings and filed with this Court on May 31, 2019 a Report and

Recommendation (Doc. 2). Subsequently, the plaintiff filed objections to such Report and

Recommendation (Docs. 3 and 5).

       The Court has reviewed the comprehensive findings of the Magistrate Judge and

considered de novo all of the filings in this matter. Upon consideration of the foregoing, the

Court does determine that such Recommendation should be adopted.

       Accordingly, plaintiff is ORDERED to pay the full $400 fee ($350 filing fee and $50

administrative fee) required to commence this action within 30 days. Plaintiff is hereby notified

that his failure to pay the $400 fee within 30 days will result in the dismissal of this action. See

In re Alea, 286 F.3d 378, 382 (6th Cir. 2002).

       The Court certifies pursuant to 28 U.S.C. §1915(a)(3) that an appeal of any Order
adopting the Report and Recommendation will not be taken in good faith. See McGore v.

Wrigglesworth, 114 F.3d 601 (6th Cir. 1997).

       IT IS SO ORDERED.




                                                 ___s/Susan J. Dlott___________
                                                 Judge Susan J. Dlott
                                                 United States District Court
